Citation Nr: 0705747	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  95-09 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to  March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on June 29, 2006, 
which vacated a September 2003 Board decision and remanded 
the case for additional development.  The appeal initially 
arose from an April 1994 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an October 2001 decision the 
Board, among other things, found the May 1972 rating decision 
as to the issue on appeal had not become final.  

In August 2001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The veteran 
testified at a Board hearing in December 1999 before a person 
who is unavailable to participate in this decision.  As the 
veteran subsequently appeared before the Board in August 2001 
his request for a personal hearing has been satisfied.  
Copies of the transcripts of those hearings are of record.

It is significant to note that pertinent evidence was added 
to the file subsequent to the Board's decision in September 
2003.  The veteran, however, by correspondence dated in 
November 2006 specifically waived additional agency of 
original jurisdiction consideration of his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that information describing the 
service medical documentation as interpreted by Dr. A.H.H. is 
inconsistent with the available record.

3.  The persuasive evidence of record demonstrates the 
veteran's current back disability is not etiologically 
related to an injury incurred during active service.


CONCLUSION OF LAW

A present back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in October 2002.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has also held that the VCAA notice requirements applied to 
all elements of a claim.   Here, the notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Because of the decision in 
this case any deficiency in the initial notice to the veteran 
of the duty to notify and duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.



Service Connection Claim
Background

Service medical records include dental records dated in March 
1961 that indicate the veteran hit an airplane stabilizer and 
sustained injuries to the teeth.  In a May 1965 report he was 
noted to have had a three week history of non-radiating low 
back pain.  The examiner noted muscle spasm to the back.  A 
May 1966 report noted upper back pain with spasm of the right 
paravertebral muscle of the upper back.  Reports dated in 
August and September 1965 show the veteran complained of low 
back pain and that  in December 1966 he complained of mid-
thoracic pain.  The available service medical records do not 
include any X-ray examination reports of the spine.  In his 
December 1971 separation report of medical history the 
veteran indicated that he had recurrent back pain.  The 
examiner noted he reported he had a back strain in 1964 and 
that he had experienced occasional back pain since then which 
responded to muscle relaxants and heat.  Separation 
examination revealed a normal clinical evaluation of the 
spine.  It was noted there was full painless range of motion 
of the back.  

On VA examination in April 1972 the veteran complained of 
mid-back trouble in service due to a lot of lifting.  It was 
noted that there was no specific injury.  The diagnosis was 
back injury, by history.  X-rays of the dorsal spine revealed 
the vertebrae and alignment were within normal limits.
During an August 1990 VA medical examination, the veteran 
reported that he was self-employed as a building contractor.   

VA treatment records dated from January to October 1993 noted 
complaints of low back pain.  X-rays taken in August 1993 
revealed mild degenerative changes of the lumbar spine.  
There was no evidence of compression fracture or 
spondylolisthesis.  Records dated in February 1994 show the 
veteran was seen for recurrent, acute lumbosacral strain 
secondary to degenerative discogenic disease of the lumbar 
spine.  Subsequent VA treatment records note similar 
complaints of pain without opinion as to etiology.  

In a statement dated in February 1995, the veteran described 
having sustained severe injuries to his neck and back in the 
fall from an airplane in which he incurred injuries to the 
face and loss of teeth.  He stated, in essence, that his 
dental trauma had been the more severe of his injuries and 
that his back injuries had been masked by the pain medication 
he received for his other injuries.  He asserted that he had 
sustained no injuries to his back since active service.  In 
an April 1995 statement he stated he had sought private 
treatment for a back disorder in 1985, but that efforts to 
obtain the records of his private medical care had been 
unsuccessful.  In subsequent statements he described having 
fallen approximately twelve feet from the backbone of an 
airplane before striking his face and then having fallen 
another four feet to the ground.  He stated his low back pain 
had started in January 1964 and had continued to date.  

On VA examination in January 1998, the veteran reported that 
he had sustained an injury in service and that shortly 
thereafter he had pain in the neck that eventually extended 
down to the low back.  The diagnosis was degenerative 
arthritis of the lumbosacral spine.  A January 1998 X-ray 
report revealed no change in the diagnosis of the lumbar 
spine.  

At a hearing in December 1999, the veteran testified that he 
had been self employed as a general contractor and that he 
was no longer able to do that work due to medical problems.  
He reported having sustained a back injury at the time of his 
facial and dental trauma in service.  He stated he had hit 
face first which was a shock to his neck and back and that he 
had experienced intermittent problems with his back since 
that time.  He also stated that he had not been treated for a 
back injury at the time of the accident.  

In a statement dated in December 2000, R.R.B. recalled the 
veteran having fallen from the upper fuselage of an aircraft 
while they served together in Okinawa.  He stated he had 
knocked out four teeth and sustained other unspecified 
injuries.

At his personal hearing in August 2001, the veteran 
reiterated his claim as to having sustained a back injury 
during active service.  He stated he had been receiving VA 
treatment for his back disorder since the 1990's.

In a private medical report dated in November 2001, Dr. 
A.H.H. summarized the veteran's medical history and indicated 
that VA and service medical records were reviewed.  It was 
noted that there was a long history of lower back pain and a 
diagnosis of back strain in service.  The physician stated 
there was medical documentation of mild degenerative changes 
shown by X-ray and multiple doctor visits in service and 
after service for lower back symptoms.  He also stated it was 
difficult to make a connection between service and the 
veteran's back disorder, but that the veteran clearly had a 
lumbosacral strain in service that continued to be 
symptomatic.  It was again noted that X-rays showed 
degenerative changes.  The physician stated these changes 
undoubtedly had progressed.  It was also noted that in view 
of time, weight, and wear-and-tear, that the veteran's 
continued problem with the lower back area should be 
considered related to military service since he continued to 
be symptomatic.  The physician stated that had the type of 
diagnostic studies presently available been performed during 
service they most likely would have revealed some structural 
abnormalities.

VA examination report dated in December 2002 noted the 
veteran's claims file was reviewed.  The medical history was 
reported in detail with specific reference to all pertinent 
service and post-service medical reports.  It was noted that 
the opinion of Dr. A.H.H. that the veteran's back problems 
were related to military service had been reviewed, but that 
there was no plausible medical explanation for a connection.  
The examiner, Dr. K.C., noted that the record indicated the 
veteran sustained an injury to the face and mouth as a result 
of a fall in service and that there was no evidence of "any 
credible plausible injury" to the back as a result of a 
fall.  The examiner also noted that there were no post-
service medical records to establish continued back 
symptomatology and found that the veteran's back problem was 
mostly related to a chronological phenomenon and overweight 
problems.  

It was also noted the veteran's current back problem was 
clearly related to degenerative osteoarthritis of the lumbar 
spine consequent to his being overweight and to secondarily 
affected spondylolysis.  The examiner specifically found that 
the veteran's spondylolysis was highly unlikely a result of 
the fall in service, given the nature of the fall and the 
lack of apparent subsequent care during or after service.  
The examiner further stated that if spondylolysis was caused 
by falling off an aircraft as described in this case there 
certainly would have been a great deal more medical evidence 
substantiating and attesting to the fact that the back 
condition was the result of the fall.

In correspondence dated in March 2003 the veteran, in 
essence, asserted the December 2002 VA examiner had been 
biased against his claim and had erroneously recorded his 
statements concerning the height from which he had fallen in 
service.  He reiterated his claims, including that he had 
experienced continuous symptoms of back pain since service.  

In a statements dated in May 2004, August 2004, and July 2006 
members of the veteran's family noted he had experienced back 
problems as long as they had known him.  In an August 2004 
statement the veteran's his sister noted that he had no back 
problems prior to service and that she was unaware of his 
having any other back injuries since service.  She stated 
they had lived close to one another since his return from 
service and that his back problems had progressively 
worsened.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds 
information describing the service medical documentation as 
interpreted by Dr. A.H.H. is inconsistent with the available 
record and that the persuasive evidence of record 
demonstrates the veteran's current back disability is not 
etiologically related to an injury incurred during active 
service.  Specifically, the Board notes that Dr. A.H.H. 
apparently placed a great amount of importance to X-rays 
showing mild degenerative changes during service, having 
referred to this X-ray finding twice in his report, but that 
the available documents of record do not include any such 
report.  Nor was any reference made to in-service X-ray 
evidence of mild degenerative changes in any prior VA 
adjudication or VA examination report.  There is no 
indication that any such evidence exists or could be obtained 
by additional development.  Furthermore, the physician made 
no comment as to the veteran's post-service occupation as a 
self-employed building contractor.

While the veteran's statements as to having sustained 
injuries in a fall during active service are credible and are 
supported by corroborating evidence, his opinions as to the 
onset of a present low back disability is not competent 
medical evidence.  The Board notes the primary issue in 
dispute in this case involves medical causation which 
requires competent medical evidence.  See Grottveit, 5 Vet. 
App. at 93.  The statements of the veteran and his family as 
to his complaints of continuous back pain are also considered 
credible to some extent; however, they are not competent to 
establish the onset of a chronic low back disability during 
active service.  The available medical records show the 
veteran was treated for back symptoms in service and that on 
VA examination in April 1972 he complained of mid-back 
trouble in service due to a lot of lifting.  It was noted at 
that time that there was no history of any specific injury.  
The Board finds that to the extent that any statements 
provided many years after service are indicative of greater 
mid or low back symptoms than shown by the available 
documentary evidence they are considered to be of a lesser 
degree of evidentiary weight due to the defects of memory 
over time or to bias in favor the veteran.

A review of the November 2001 private medical report by 
Dr. A.H.H. and the December 2002 VA examination report by Dr. 
K.C. show these physicians thoroughly examined the veteran 
and reviewed medical documentation to arrive at their 
conclusions as to medical etiology.  There is no reason to 
doubt the competence or sincerity of either of these medical 
professionals.  The difference of opinion, in essence, lies 
in their interpretations of the degree of severity of the 
veteran's back symptoms in service based upon the medical 
history obtained from the veteran and from the existing 
medical reports.  

As noted above, the Board finds the recent evidence as to any 
post-service continuation of more severe low back 
symptomatology is considered to be of a lesser degree of 
probative value.  The November 2001 private medical opinion 
is not shown to have reconciled any statements of greater 
symptomatology with the available medical records 
contemporaneous to service.  While Dr. A.H.H. may have 
sincerely believed the veteran's reported medical history, 
the Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  A reported history of symptomatology does 
not become competent medical evidence simply because it is 
recorded by a physician.

It is also significant that the November 2001 opinion of 
Dr. A.H.H. apparently erroneously relied upon unsupported 
information as to X-rays findings in service or perhaps a 
possible misreading of the date of an existing X-ray finding.  
As the opinion of Dr. A.H.H. is not supported by the 
available record, the Board finds his opinion as to etiology 
warrants a lesser degree of probative weight.

On the other hand, the opinion of the December 2002 VA 
examiner by Dr. K.C. is shown to have included a review of 
all of the evidence of record including the opinion of Dr. 
A.H.H.  The examiner is not shown to have disputed the fact 
that the veteran sustained injuries in a fall during service 
nor that he received treatment for back problems during 
service.  Rather it was the opinion of the examiner, in 
essence, that it was unlikely the veteran's present low back 
disability was related to any acute injuries sustained during 
service.  It is entirely within a physician's area of 
expertise to provide opinions as to etiology by placing 
greater importance to the contemporaneous medical records or 
to the lack of significant contemporaneous findings.  There 
is no evidence in this case of any significant factual error 
in this report nor of any undue prejudice by the examiner.  
The Board is prohibited from making medical etiology 
determinations based on its own medical judgment.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, entitlement 
to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


